                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


AMELIA RIOS, ROBERT GREEN,                     §
SAYRA GREEN,                                   §
                                               §                SA-18-CV-00538-ESC
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
PARTNERS IN PRIMARY CARE, P.A.,                §
SCANSTAT. L.P., D/B/A SCANSTAT                 §
TECHNOLOGIES; NIX HOSPITALS                    §
SYSTEM, LLC, DBA NIX MEDICAL                   §
CENTER AND DBA NIX                             §
HEALTHCARE SYSTEM, DBA NIX                     §
PHYSICIAN CARE CENTERS; NORTH                  §
SHORE AGENCY INC., HEALTHPORT                  §
TECHNOLOGIES, LLC, DBA                         §
HEALTHPORT; AND CIOX HEALTH,                   §
LLC, DBA HEALTHPORT AND DBA                    §
CIOX HEALTH;                                   §
                                               §
                  Defendants.                  §




                                ORDER CANCELING HEARING

       On July 30, 2019, the Court entered an order resetting a hearing on Plaintiffs’ Motion for

Leave to Amend Complaint and to Join Additional Parties [#76] for August 7, 2019. On this

day, the parties filed Defendants’ Advisory as to Non-Opposition to Plaintiffs’ Motion for Leave

to Amend Complaint [#94], informing the Court that no Defendant opposes the relief requested

by Plaintiffs in their motion. Accordingly,

       IT IS HEREBY ORDERED that the hearing set for August 7, 2019 on Plaintiffs’

Motion for Leave to Amend Complaint and to Join Additional Parties [#76] is CANCELED.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to Amend Complaint

and to Joint Additional Parties [#76] is GRANTED.

                                               1
      IT IS FINALLY ORDERED that the District Clerk docket Plaintiffs’ proposed Fourth

Amended Complaint [#76-1].

      SIGNED this 2nd day of August, 2019.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                             2
